Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 12/30/2020. Status of claims are: 


** Claims 17-35 are pending in this Office Action.
** Claims 17-23, 25-31, and 33-35 are amended.



Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 5/29/2020 and 4/29/2020; have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Response to Arguments
3. 	Applicant's arguments filed in the amendment filed 10/01/2020, have been fully considered but they are not persuasive. The reasons are set forth below.


The Applicant Argues mid-page 2 of arguments:

to be sent by small cells.  Liao does not disclose that the macro base station determines any PRB for the macro base station to use and to send a measurement signal.  


In response:
Examiner respectfully disagree since that is not the only technique that is being taught by Liao.  Liao in para[0011] teaches that a base station transmits a set of discovery reference signals (DRS) on a corresponding set of resource elements over multiple time-domain OFDM symbols in a set of time slots or subframes. As such, it is the Base station that picks certain set of resource elements that corresponds specifically for the transmission of DRS. As for the notion of “measurement signal”, it is to be noted, that DRS consists of signal types with functionalities that includes and used for RSRP/RSSI/RSRQ measurement (Liao: See Abstract). Therefore, Liao teaches Base Station determining resource elements, such as PRB as shown in Fig. 1B, that Base Station uses to send a measurement signal.

4. 	Applicant’s all other arguments, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Prior Art
 5. 	U. S. Patent Pub No. 20160088594 A1 to Xiong et al., (hereinafter Xiong)

Claim Rejections - 35 USC § 103   (AIA  )
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 17-35 are rejected under 35 U.S.C. 103 as being unpatentable over US20150092655 A1 to Liao et al.,(hereinafter Liao) in view of US20160088594 A1 to Xiong et al., (hereinafter Xiong).

Regarding claim 17, a method, comprising: 

Determining, by a network device,  a plurality of physical resource blocks for deploying a measurement signal, by the network device, the plurality of physical resource blocks is only a subset of all physical resource blocks in the frequency domain corresponding to the channel bandwidth of the user equipment; determining, by the network device, physical resource corresponding to each of the plurality of physical resource blocks; and 
(Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

Transmitting, by the network device, the measurement signal to the user equipment using the physical resource corresponding to each of the plurality of physical resource blocks, wherein the measurement signal is used by the user equipment to measure channel information. (Liao: See Fig. 3B for base station having a transceiver (i.e., a transmitter) that uses, and para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

Liao does not seem to explicitly disclose:
wherein the plurality of physical resource blocks are physical resource blocks in a frequency domain corresponding to a channel bandwidth of a user equipment, and  

However, in a similar field, Xiong teaches that eNB allocates PRBs to UE, and that in frequency, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   It is understood that allocated resources in s 

Liao teaches that a base station transmits a set of discovery reference signals (DRS) on a corresponding set of resource elements (i.e,. PRB) over multiple time-domain OFDM symbols in a set of time slots or subframes, wherein DRS consist of signals used for measurements. (Liao: See para[0011])

Xiong teaches that eNB allocates multiple PRBs to UE, and that “in frequency”, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different allocated resource blocks in frequency, as taught by Xiong, with the system of Liao, in order to benefit from having different PRB assigned in frequency that depends on the UE’s system bandwidth. (Xiong: See para[0018]) 
Regarding claim 18, the method according to claim 17, further comprising: sending a resource indication message to the user equipment, wherein the resource indication message indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))
Regarding claim 19, the method according to claim 18, wherein the resource indication message is a primary synchronization signal (PSS), and a root sequence of the PSS indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See para[0010] for “configuration information” UE receives, comprises at least synchronization signal (PSS/SSS))
Regarding claim 20, the method according to claim 18, wherein the resource indication message is a broadcast message, and the broadcast message indicates the physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of resource blocks that is used for transmitting the measurement signal. (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0059] for broadcasted messages from one or multiple eNBs)
Regarding claim 21, the method according to claim 17, wherein determining the plurality of physical resource blocks for deploying the measurement signal comprises: determining, based on a physical resource block for deploying a subsystem, the plurality of physical resource blocks for deploying the measurement signal, wherein the plurality of physical resource blocks are all physical resource blocks in the channel bandwidth of the user equipment except for the physical resource block for deploying the subsystem.(Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))
Regarding claim 22, the method according to claim 17, wherein physical resource blocks of the plurality of   physical resource blocks are consecutively located. (Liao: See Fig. 14 for multiple and consecutive physical resource blocks that are evenly spaced)
Regarding claim 23, the method according to claim 17, wherein physical resource blocks of the plurality of  physical resource blocks are located at evenly-spaced locations. (Liao: See Fig. 14 for multiple and consecutive physical resource blocks that are evenly spaced)
Regarding claim 24, the method according to claim 17, wherein the channel information comprises a reference signal received power (RSRP), a received signal strength indicator (RSSI), or a reference signal received quality (RSRQ). (Liao: See para[0074] for RSRQ &  RSRP )

Regarding claim 25, a network device, comprising: a processor, configured to: 

determine a plurality of physical resource blocks for deploying a measurement signal, and determine a physical resource corresponding to each of the plurality of physical resource block; and
(Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

a transmitter, configured to transmit the measurement signal to the user equipment using the physical resource, corresponding to each of the plurality of the physical resource blocks, wherein the measurement signal is used by the user equipment to measure channel information. 
(Liao: See Fig. 3B for base station having a transceiver (i.e., a transmitter) that uses, and para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

Liao does not seem to explicitly disclose:
wherein the plurality of physical resource blocks are physical resource blocks in a frequency domain corresponding to a channel bandwidth of a user equipment, and 
the plurality of physical resource blocks is only a subset of all physical resource blocks in the frequency domain corresponding to the channel bandwidth of the user equipment;
However, in a similar field, Xiong teaches that eNB allocates PRBs to UE, and that in frequency, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   It is understood that allocated resources in s 

Liao teaches that a base station transmits a set of discovery reference signals (DRS) on a corresponding set of resource elements (i.e,. PRB) over multiple time-domain OFDM symbols in a set of time slots or subframes, wherein DRS consist of signals used for measurements. (Liao: See para[0011])

Xiong teaches that eNB allocates multiple PRBs to UE, and that “in frequency”, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, different allocated resource blocks in frequency, as taught by Xiong, with the system of Liao, in order to benefit from having different PRB assigned in frequency that depends on the UE’s system bandwidth. (Xiong: See para[0018]) 

Regarding claim 26, the network device according to claim 25, wherein the transmitter is further configured to: send a resource indication message to the user equipment, wherein the resource indication message indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))
Regarding claim 27, the network device according to claim 26, wherein the resource indication message is a primary synchronization signal (PSS), and a root sequence of the PSS indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See para[0010] for “configuration information” UE receives, comprises at least synchronization signal (PSS/SSS))
Regarding claim 28, the network device according to claim 26, wherein the resource indication message is a broadcast message, and the broadcast message indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0059] for broadcasted messages from one or multiple eNBs)

Regarding claim 29, the network device according to claim 25, wherein the processor being configured to determine the plurality of physical resource blocks for deploying the plurality of  measurement signal comprises the processor being configured to: 
determine, based on a physical resource blocks occupied for deploying a subsystem, the plurality of physical resource block for deploying the measurement signal, (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))
 wherein the plurality of physical resource blocks are all physical resource blocks in the channel bandwidth of the user equipment except for the physical resource block occupied for deploying the subsystem. (Lia: See para[0074] UE is able to access 6-PRB pair channel bandwidth in the beginning, and Fig. 1B showing PRB pairs in the frequency domain.  See para[0011]-[0012] for base station applied RE muting for data transmission on a first subset of set of resource elements (RE) that are not used for DRS transmission, and wherein UE receives a set of DRS on a set of resource elements.)
Regarding claim 30, the network device according to claim 25, wherein physical resource blocks of the plurality of physical resource blocks are consecutively located. (Liao: See Fig. 14 for multiple and consecutive physical resource blocks that are evenly spaced)
Regarding claim 31, the network device according to claim 25, wherein physical resource blocks of the plurality of physical resource blocks are located at evenly-spaced locations. (Liao: See Fig. 14 for multiple and consecutive physical resource blocks that are evenly spaced)
Regarding claim 32, the network device according to claim 25, wherein the channel information comprises a reference signal received power (RSRP), a received signal strength indicator (RSSI), or a reference signal received quality (RSRQ). (Liao: See para[0074] for RSRQ &  RSRP )

Regarding claim 33, a non-transitory storage medium comprises instructions stored thereon, wherein the instructions are configured to be executed by a computer to: 

plurality of physical resource blocks for deploying a measurement signal, and determine a physical resource corresponding to each of  the plurality of physical resource blocks; and 
(Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

transmit the measurement signal to the user equipment using the physical resource, corresponding to each of the plurality of physical resource blocks, wherein the measurement signal is used by the user equipment to measure channel information. (Liao: See Fig. 3B for base station having a transceiver (i.e., a transmitter) that uses, and para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))

Liao does not seem to explicitly disclose:

wherein the plurality of physical resource blocks are physical resource blocks in a frequency domain corresponding to a channel bandwidth of a user equipment, and the plurality of physical resource blocks for deploying the measurement signal is a subset of all physical resource blocks in the frequency domain corresponding to the channel bandwidth of the user equipment;
However, in a similar field, Xiong teaches that eNB allocates PRBs to UE, and that in frequency, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   It is understood that allocated resources in s frequency domain, corresponds to system bandwidth (i.e., channel bandwidth) of the user equipment.

Liao teaches that a base station transmits a set of discovery reference signals (DRS) on a corresponding set of resource elements (i.e,. PRB) over multiple time-domain OFDM symbols in a set of time slots or subframes, wherein DRS consist of signals used for measurements. (Liao: See para[0011])

Xiong teaches that eNB allocates multiple PRBs to UE, and that “in frequency”, the allocated resource blocks (e.g., PRB) may be either 12x15 KHz subcarriers or 24x7.5KHz subcarrier wide.  For most channels, 12 subcarriers may be used per resource block, dependent on the system bandwidth. (Xiong: See para[0018])   

(Xiong: See para[0018]) 

Regarding claim 34, the non-transitory storage medium according to claim 33, wherein the instructions are configured to be further executed by the computer to: send a resource indication message to the user equipment, wherein the resource indication message indicates the plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal. (Liao: See Fig. 14, for allocating resource elements (Res) in a set of time slots, by a base station, for transmitting corresponding set of “discovery reference signals”, and transmitting those resource elements to plurality of UEs.  See also para[0012] for UE performing measurements using subset of DRS REs, based on the configuration information it receives, and performs measurement on a first subset of time-domain symbols to obtain “a first metric” and “a second metric”.  First metric it obtains is “Reference Signal Received Power” (RSRP), and the second metric is “Received Signal Strength Indicator” (RSSI))
Regarding claim 35, the non-transitory storage medium according to claim 34, wherein the resource indication message is a primary synchronization signal (PSS), and a root sequence of plurality of physical resource blocks for deploying the measurement signal or the physical resource corresponding to each of the plurality of physical resource blocks that is used for transmitting the measurement signal.
(Liao: See para[0010] for “configuration information” UE receives, comprises at least synchronization signal (PSS/SSS)



Conclusion
8.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477